UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2347


CARL H. BROWN,

                  Plaintiff - Appellant,

             v.

MARRIOTT INTERNATIONAL, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-01585-AW)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis H. Koh, KOH LAW FIRM, LLC., Bethesda, Maryland, for
Appellant.    Thomas L. McCally, Kelly M. Lippincott, CARR
MALONEY, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl H. Brown, an African-American male, appeals from

the district court's order granting summary judgment in favor of

Marriott    International,         Inc.    (“Marriott”)      and     dismissing       his

employment      discrimination      action      alleging     violations         of   Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2006) (“Title VII”).                      Brown alleged that

Marriott unlawfully discriminated against him on the basis of

race when he was not hired to a position as a production support

manager.

            Our    review    of    the     record   and     the    district      court's

opinion    discloses    that       this    appeal    is    without       merit.       The

familiar burden-shifting scheme set forth by the Supreme Court

in   McDonnell     Douglas    Corp.       v.    Green,    411     U.S.    792    (1973),

applies to Brown’s claims.              We find the district court properly

determined that, even assuming that Brown established a prima

facie case of discrimination, he failed to establish pretext for

Marriott’s legitimate, nondiscriminatory reasons for failing to

hire Brown for the position at issue.                    See Texas Dep't of Cmty.

Affairs    v.    Burdine,    450    U.S.    248,    253    (1981);       Conkwright     v.

Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir. 1991).

Specifically, the record evidence is consistent that, after two

telephone       interviews   and    a     number    of    email    correspondences,

Marriott chose not to select Brown because of his poor verbal

                                            2
and written communication skills.                      While Brown contends that

Marriott gave inconsistent reasons for not hiring him, which

support      a    finding   of    pretext,       the    district     court    correctly

determined         that   the    evidence       established     conclusively         that

concerns regarding Brown’s communication skills began with his

first telephone interview and continued throughout the remainder

of the interview process, that Marriott had several reasons for

not hiring him, and that they communicated the most palpable

reason to him.            That Marriott chose to provide Brown with an

alternate reason for not hiring him does not establish pretext,

as found by the district court.

                 We find that there is no evidence that those who chose

not to select Brown were motivated by any desire other than to

select    the      candidate     they   felt     was    the   best   suited    for   the

position.         See Evans v. Technologies Applications & Serv., Co.,

80 F.3d 954, 960 (4th Cir. 1996) (citing Burdine, 450 U.S. at

258-59).          Because Brown failed to establish pretext, we find

that   the       district   court     did   not    improvidently       grant    summary

judgment to Marriott.

                 Accordingly,    we     affirm    the    district     court’s    order

granting Marriott’s motion for summary judgment.                         We dispense

with oral argument because the facts and legal contentions are




                                            3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4